Name: 2010/314/: Council Decision of 10 May 2010 on the signing and provisional application of the Geneva Agreement on Trade in Bananas between the European Union and Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela and of the Agreement on Trade in Bananas between the European Union and the United States of America
 Type: Decision
 Subject Matter: tariff policy;  plant product;  America;  trade;  European construction;  international trade
 Date Published: 2010-06-09

 9.6.2010 EN Official Journal of the European Union L 141/1 COUNCIL DECISION of 10 May 2010 on the signing and provisional application of the Geneva Agreement on Trade in Bananas between the European Union and Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela and of the Agreement on Trade in Bananas between the European Union and the United States of America (2010/314/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4), first subparagraph, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Commission reached Understandings with Ecuador and the United States of America, on 11 April 2001 and on 30 April 2001 respectively (the Understandings), which identified means to resolve the disputes brought by those countries in the World Trade Organisation (WTO) with respect to the tariff treatment of bananas imported into the Union. Those Understandings envisaged the introduction of a tariff-only regime for the imports of bananas. To that effect, on 12 July 2004 the Council authorised the Commission to negotiate the modification of the bound tariff with a view to introducing a tariff-only regime for bananas in the EU schedule for bananas pursuant to Article XXVIII of the General Agreement on Tariffs and Trade 1994 (GATT 1994). (2) On 22 March 2004 and on 29 January 2007 the Council authorised the Commission to open negotiations pursuant to Article XXIV:6 of the GATT 1994 in the course of the accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia and of Bulgaria and Romania, respectively. (3) The negotiations were successfully concluded on 15 December 2009 by the initialling of a Geneva Agreement on Trade in Bananas with Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela (the Geneva Agreement) and of an Agreement on Trade in Bananas with the United States of America (the EU/US Agreement). (4) The Agreements negotiated by the Commission meet the claims of the countries concerned pursuant to Article XXIV:6 and Article XXVIII of the GATT 1994. In addition, they implement the Understandings by providing for the binding of a tariff-only regime, and provide an adequate solution to all the pending disputes concerning the tariff treatment of bananas, which should therefore be formally settled. (5) Those two Agreements should be signed on behalf of the Union, subject to their conclusion at a later date. (6) In view of the need to implement expeditiously the initial tariff cuts, to prevent the continuation of the pending disputes and to ensure that the Unions final market access commitments for bananas in the next WTO multilateral market access negotiations for agricultural products successfully concluded do not exceed those provided for in paragraphs 3, 6 and 7 of the Geneva Agreement and paragraph 2 and paragraph 3(a) and 3(b) of the EU/US Agreement, both Agreements should be applied provisionally, in accordance with paragraph 8(b) of the Geneva Agreement and paragraph 6 of the EU/US Agreement, respectively, from the date of signature of each Agreement, pending their entry into force, HAS ADOPTED THIS DECISION: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Union, the following Agreements: (a) the Geneva Agreement on Trade in Bananas between the European Union and Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela (the Geneva Agreement); (b) the Agreement on Trade in Bananas between the European Union and the United States of America (the EU/US Agreement). The texts of those Agreements are attached to this Decision. Article 2 1. Paragraphs 3, 6 and 7 of the Geneva Agreement shall be applied provisionally, in accordance with paragraph 8(b) thereof, from the date of signature of that Agreement, pending its entry into force. 2. Paragraph 2 and paragraph 3(a) and 3(b) of the EU/US Agreement shall be applied provisionally, in accordance with its paragraph 6, from the date of signature of that Agreement, pending its entry into force. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 May 2010. For the Council The President C. ASHTON